Order filed March 27, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00043-CV
                                    ____________

             ALVIN ROY d/b/a ROYAL GRAFIX FINE ART, Appellant

                                             V.

           INSGROUP d/b/a BUSINESS INSURANCE GROUP, Appellee



                        On Appeal from the 281st District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-68850


                                       ORDER

       The notice of appeal in this case was filed January 13, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before April 10, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.

                                      PER CURIAM